Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-15-00451-CV

                                    In the Interest of M.S., a Child

             NO. 2014-02671J IN THE 314TH DISTRICT COURT OF HARRIS COUNTY


   TYPE OF FEE             CHARGES             PAID/DUE                STATUS                PAID BY
SUPP CLK RECORD               $6.00           09/15/2015             UNKNOWN                   UNK
SUPP RPT RECORD              $32.00           07/15/2015               PAID                    STA
     MT FEE                  $10.00           06/30/2015             INDIGENT                  ANT
  CLK RECORD                 $69.00           06/11/2015             UNKNOWN                   ANT
  RPT RECORD                 $56.00           05/24/2015             INDIGENT                  STA
  RPT RECORD                 $399.00          05/21/2015             INDIGENT                  STA
     FILING                  $195.00          05/14/2015             INDIGENT                  ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $767.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this December 11, 2015.